Parker C. J.
delivered the opinion of the Court. We are to presume, in considering the legal effect of the conveyances mentioned in this report, that the deed of Crocker to the tenant was bona fide and for a valuable consideration. It is not so stated, but as fraud between Crocker and the tenant has not been suggested, without doubt the transaction between them was fair.
The tenant was in possession of the land at the time of the execution of Crocker’s release to him, as far as marsh
*424land is capable of being occupied usefully, it not being usual to inclose it within fences. He had mowed the land that season by contract with Doane, and had hardly finished his mowing when the deed was executed. The land had not been mowed the preceding year, so that the tenant had no right to suppose he was disturbing the claims of any one. Crocker, the releasor, appeared by the record to be the owner by deed from Thacher, and there was no adverse possession to raise a question of the title of Crocker. Shall then the demandant interpose his claim to the prejudice of the tenant ? We think he cannot. He was in regard to the tenant a stranger to the land. He had no title, for he had conveyed it to Crocker, and so the records declared. That he had a release from Crocker was a matter between the two parties to the deed and their heirs. If he had been in open visible possession at the time of Crocker’s deed to the tenant, a question of notice and fraud might have been raised, which would have been referred to the jury. But the abandonment of such property as this, not mowing the grass, &c., is, in relation to other persons, a relinquishment of possession so far as that any purchaser may honestly infer, that he who appears by the records to be the lawful owner, has the seisin and possession.1

Motion to take off the nonsuit overruled. '


 See Somes v. Skinner, 3 Pick. (2d ed.) 58, n. 1; Russell v. Coffin, 8 Pick. 151. By the Revised Statutes, c. 59, § 5, a deed of quitclaim and release, of the form in common use in this State, is held sufficient to pass all the estate which the grantor could lawfully convey by a deed of bargain and sale.